Title: James Madison to Lewis Cass, 3 April 1836
From: Madison, James
To: Cass, Lewis


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                Apl. 3d. 1836.
                            
                        
                        
                        J. Madison with his respects to Govr. Cass, offers him many thanks for the copy of his late discourse before
                            the American Historical Society at Washington. He has read it with great pleasure, the greater, from its favorable bearing on
                            the literary reputation of our Country—"If History be Philosophy teaching by example," it will itself be instructed by
                            the Philosophy of such discourses.
                        
                            
                                
                            
                        
                    